                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRYANT VINEYARDS LTD,                              Case No. 19-cv-04363-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S EX
                                   9             v.                                         PARTE APPLICATION TO STAY
                                  10     LAUREN RIDENHOUR,                                  Docket No. 46
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Winery has filed an ex parte application for a stay of this Court’s transfer order. As

                                  14   the Winery acknowledges, “where a party seeks to stay a district court proceeding pending the

                                  15   resolution of another action,” the party is asking for a Landis stay. Lal v. Capital One Fin. Corp.,

                                  16   No. 16-cv-06674-BLF, 2017 U.S. Dist. LEXIS 9121, at *3-4 (N.D. Cal. Jan. 23, 2017); see also

                                  17   Landis v. N. Am. Co., 299 U.S. 248 (1936). In the exercise of its discretion, see Lockyer v. Mirant

                                  18   Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (noting that “[a] district court has discretionary power

                                  19   to stay proceedings in its own court under Landis”), the ex parte application is DENIED.

                                  20          This order disposes of Docket No. 46.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: November 6, 2019

                                  24

                                  25                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  26                                                    United States District Judge
                                  27

                                  28
